Citation Nr: 0932805	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-23 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Basic eligibility requirements for Department of Veterans 
Affairs (VA) benefits.



WITNESSES AT HEARING ON APPEAL

The appellant and his daughter



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The appellant had service in the Philippine Army during World 
War II. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

The appellant testified before the undersigned acting 
Veterans Law Judge at a video conference hearing in November 
2008.


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant had no qualifying service in the Armed Forces of 
the United States, including service as a Regular Philippine 
Scout, member of the Philippine Commonwealth Army or the 
recognized guerrillas in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements and may not be considered a veteran for purposes 
of VA benefits.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The appellant submitted his original claim for entitlement to 
VA benefits in November 2005.  He did not list any specific 
dates for active military service.  He submitted a copy of an 
Affidavit for Philippine Army Personnel in support of his 
claim.  The affidavit was signed by the appellant in January 
1946.  The line for civilian guerrilla was checked on the 
first page of the form.  The affidavit listed dates of 
assignments from July 1942 to May 1945. 

The RO sought confirmation of the appellant's military status 
from the National Personnel Records Center (NPRC) in November 
2005.  The request identified the appellant by his full name, 
rank, date of birth, service number, and that he served with 
the dates certified above.  The NPRC responded in January 
2006.  The response declared that the appellant had "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces."

The RO denied the appellant's claim in February 2006.  He was 
informed that the basis for the denial of his claim was that 
he did not have recognized military service.  As such, he was 
not eligible for VA compensation benefits. 

The appellant and his daughter testified at hearing at a 
video conference hearing in November 2008.  The Veteran 
essentially contended that he served with the Philippine Army 
and they joined up with U. S. forces during the war.  He 
believed his service qualified as recognized service.  His 
daughter inquired about submitting additional evidence.  She 
was advised that she could but she was also advised that the 
evidence needed to show the Veteran as having recognized 
service.  Neither the Veteran nor his daughter submitted any 
additional evidence.




II.  Analysis

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 38 
U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Under 38 C.F.R. §§ 3.40 and 3.41, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.

Service in the Regular Philippine Scouts is recognized 
service for pension, compensation, dependency and indemnity 
(DIC), and burial allowance.  See 38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40(a) (2008).  Service of persons 
enlisted under section 14 of Public Law No. 190, 79th 
Congress (Act of October 6, 1945), is included for VA 
compensation and DIC benefits, but not for VA pension 
benefits.  38 C.F.R. § 3.40(b) (2008).  

Service in the Commonwealth Army of the Philippines is 
included, for compensation, DIC, and burial allowance, from 
and after the dates and hours, respectively, when they were 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941.  Service as a guerilla 
is also included; if the service department certifies that 
the individual had guerilla service.  38 C.F.R. § 3.40(d) 
(2008).  The period of active service that is based on 
service in the Commonwealth Army of the Philippines, or as a 
guerilla, will be the dates certified by the service 
department.  38 C.F.R. § 3.41(d) (2008).

Pertinent regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).  

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F.3d at 749.

The evidence of record reflects that after a review of the 
status by the NPRC, it was verified that the appellant had no 
service in the Army of the United States, no recognized 
guerilla service, and no service as a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  No evidence from any recognized 
official source has been submitted which contradicts that 
finding.  As noted above, the Court has held that findings by 
the United States service department verifying a person's 
service "are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  See Duro, 2 Vet. App. at 
532.  

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203.  
Under 38 C.F.R. § 3.203, a claimant is not eligible for VA 
benefits unless a United States service department documents 
or certifies their service, or, as in this case, the service 
department verifies the service of the party whose alleged 
service is the basis of the claim.  In essence, it is the 
service department's determination of service that is binding 
upon the Board, and in this case that certification was 
negative.

The Board has carefully reviewed the entire record in this 
case.  However, as noted, this evidence is insufficient to 
establish eligibility.  The affidavit from the Armed Forces 
of he Philippines submitted by the appellant do not meet the 
first requirement of 38 C.F.R. § 3.203(a) as it is not a 
document issued by a United States service department.  The 
service department evidence is against his assertion of 
having recognized service.  

In sum, the appellant has provided no evidence that would 
warrant a request for re-certification of his service/ 
nonservice by the service department and VA must abide by the 
service department's certification.  See Capellan v. Peake, 
539 F.3d 1373, 1381-82 (Fed. Cir. 2007).  Accordingly, the 
Board finds the appellant did not have the requisite service 
and is not a veteran so as to establish basic eligibility for 
VA benefits.  Since the law is dispositive in this matter, 
the claim must be denied because of the absence of legal 
merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), imposes obligations on 
VA in terms of its duty to notify and assist claimants.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the appellant's claim was received in November 
2005.  The RO originally wrote to him to inform him of the 
evidence required to establish service connection for the 
issues claimed that same month.

The appellant's claim was denied in February 2006.  The 
letter denial informed the appellant of the basis for the 
denial, namely, he did not have recognized service to 
establish eligibility for VA benefits.

The appellant submitted his notice of disagreement in 
February 2007.  The RO wrote to him that same month to 
provide detailed notice on the importance of providing 
evidence of his military service.  The letter informed the 
appellant of the requirement that his service be certified by 
a service department.  The appellant was reminded that the 
NPRC had been able to certify any recognized service.  He was 
asked to submit additional evidence that could be used to 
submit a new request for certification of his service.  In 
essence, the letter advised the appellant of the requirement 
to establish veteran's status.  See Dingess, supra.

The appellant did not respond to the letter.  His claim was 
re-adjudicated and the denial confirmed in May 2007.  He was 
issued a statement of the case that addressed the evidence of 
record and provided an explanation for the basis for the 
continued denial of his claim.

The appellant has not disputed the contents of the VCAA 
notice in this case.  He was afforded a meaningful 
opportunity to participate in the development of his claim.  
From the outset he demonstrated actual knowledge of what was 
required to establish his status as a veteran when he 
submitted his affidavit of service.  He testified to his 
belief that his Philippine Army Service was qualifying 
service.  He was given written notice and advised at his 
hearing of the type of evidence required to establish the 
requisite recognized service.  There is no evidence of 
prejudice to the appellant based on any notice deficiency and 
he has not alleged any prejudice.  Thus, the Board is 
satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its 
obligation to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The RO contacted the 
service department, as required in this case, and obtained 
the necessary review of whether the appellant has the 
necessary recognized service.  The service department 
certified that the appellant did not.  The appellant 
testified at a video conference hearing.  The appellant has 
not identified any other pertinent evidence, not already of 
record or requested.  The Board is also unaware of any such 
evidence.

For these reasons the Board finds that VA has satisfied its 
duty to notify and the duty to assist to the extent necessary 
in this case.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (determining that error was nonpredjudical where 
appellant was not entitled to benefit as matter of law).


ORDER

Basic eligibility for Department of Veteran's Affairs 
benefits is denied.



____________________________________________
DAVID HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


